Title: John Adams to Abigail Adams, 4 February 1797
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phil. Feb. 4. 1797
          
          I hope you will not communicate to any body the hints I give you about our Prospects: but they appear every day worse and worse. House Rent at 2700 dollars a Year 1500 dollars for a Carriage 1000 for one Pair of Horses— All the Glasses ornaments kitchen furniture—the best Chairs settees, Plateaus &c all to purchase—All the China Delph or Wedgwood Glass & Crockery of every sort to purchase—and not a farthing probably will the H. of R. allow tho the senate have voted a small Addition. All the Linnen besides.
          I shall not pretend to keep more than one Pair of Horses for a Carriage and one for a saddle.
          Secretaries, Servants, Wood, Charities which are demanded as Rights, and the Million Dittoes present such a Prospect as is enough to disgust any one— Yet not one Word must We say.
          We cannot go back— We must stand our Ground as long as We can. Dispose of our Places with the help of our Friend Dr Tufts as well as you can— We are impatient for News— But that is always so at this season. I am tenderly your
          
            J. A
          
        